




REVOLVING LINE OF CREDIT AGREEMENT


This Revolving Line of Credit Agreement (the “Agreement”) is made and entered
into in this 25th day of March, 2013 by and between John Hatsopoulos (“Lender”),
residing at 3 Woodcock Lane, Lincoln, Massachusetts 01773 and Tecogen Inc., a
corporation organized under the laws of Delaware (“Borrower”), with offices
located at 45 First Avenue, Waltham, Massachusetts 02451.


In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:


1.
LINE OF CREDIT. During the term hereof, the Lender will from time to time, at
the written request of the Borrower, lend to the Borrower such funds as may from
time to time be requested by the Borrower (the “Credit Line”). The aggregate
principal amount of such funds outstanding at any time shall not exceed One
Million U.S. Dollars ($1,000,000) (the “Credit Limit”). At the time of the first
advance of funds under this Agreement, the Borrower shall execute and deliver to
Lender the Promissory Note in the form attached to this Agreement. All sums
advanced on the Credit Line or pursuant to the terms of this Agreement (each an
“Advance”) shall become part of the principal of said Promissory Note.



2.
INTEREST. All sums advanced pursuant to this Agreement shall bear interest from
the date each Advance is made until paid in full at the Bank Prime Rate as
quoted from time to time in the Wall Street Journal plus one and one half
percent (1.5%) per annum (the “Effective Rate”).



3.
TERM. The term of this Agreement shall commence as of the date first set forth
above and shall terminate on March 31, 2014 (the “Maturity Date”).



4.
ADVANCES. Any request for an Advance may be made from time to time and in such
amounts as Borrower may choose; provided, however, any requested Advance will
not, when added to the outstanding principal balance of all previous Advances,
exceed the Credit Limit. Requests for Advances may be made orally or in writing
by such officer of Borrower authorized by it to request such Advances. Until
such time as Lender may be notified otherwise, Borrower hereby authorizes its
President or Chief Financial Officer to request Advances. Lender shall transfer
the amount of any Advance requested by Borrower in accordance with this
Agreement unless an event of default has occurred and is continuing hereunder
either at the time of a request for an Advance or the date the Advance is to be
made, or if an event has occurred or condition exists which, with the giving of
notice or passing of time or both, would constitute an event of default
hereunder as of such dates. Borrower shall use all funds loaned by Lender
hereunder in connection with Borrower's business.



5.
REPAYMENT. Borrower shall pay accrued interest on the outstanding principal
balance on a quarterly basis, in arrears, commencing at the end of each calendar
quarter during which an Advance has been made or remains outstanding and unpaid,
and continuing every quarter thereafter until the balance due hereunder is paid
in full. The entire unpaid principal balance, together with any accrued interest
and other unpaid charges or fees hereunder, shall be due and payable on the
Maturity Date. All payments shall be made to Lender at such place as Lender
designates from time to time. All payments received hereunder shall be applied
first to any costs or expenses incurred by Lender in collecting such payment or
to any other unpaid charges or expenses due hereunder; second to accrued
interest; and third to principal. Borrower may prepay principal at any time
without penalty.



6.
SECURITY. Borrower shall grant to Lender a first priority security interest in
accounts receivable of Borrower relating to projects or contracts entered into
on or after the date of any Advance hereunder in an amount equal to not less
than One Hundred and Ten Percent (110%) of the amount of the aggregate
outstanding and unpaid Advances plus any accrued and unpaid interest with
respect to such Advances. Borrower shall execute and deliver any agreements and
documents reasonably requested by Lender to effectuate the grant and perfection
of security interests in accounts receivable referred to above.




1

--------------------------------------------------------------------------------




7.
REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Agreement and to make the advances provided for herein, Borrower represents and
warrants to Lender as follows:



a.
Borrower is duly organized, validly existing, and in good standing under the
laws of the State of Delaware with the power to own its assets and to transact
business in Massachusetts, and in such other states where its business is
conducted.



b.
Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.



c.
The execution, delivery and performance of this Agreement and each document
incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets, and will not
result in the creation or imposition of a lien on any of its assets.



d.
There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business.



8.
EVENTS OF DEFAULT. An event of default will occur if any of the following events
occurs:



a.
Borrower's failure to pay any principal or interest hereunder within ten (10)
days after the same becomes due.



b.
Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.



c.
Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Agreement.



d.
Filing by Borrower of a voluntary petition in bankruptcy seeking reorganization,
arrangement or readjustment of debts, or any other relief under the Bankruptcy
Code as amended or under any other insolvency act or law, state or federal, now
or hereafter existing.



e.
Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.



9.
REMEDIES. Upon the occurrence of an event of default as defined above, Lender
may (i) declare the entire unpaid principal balance, together with accrued
interest thereon, to be immediately due and payable without presentment, demand,
protest, or other notice of any kind, and (ii) suspend or terminate any
obligation that Lender may have hereunder to make additional Advances. To the
extent permitted by law, Borrower waives any rights to presentment, demand,
protest, or notice of any kind in connection with this Agreement. No failure or
delay on the part of Lender in exercising any right, power, or privilege
hereunder will preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The rights and remedies provided herein
are cumulative and not exclusive of any other rights or remedies provided at law
or in equity. Borrower agrees to pay all costs of collection incurred by reason
of the default, including court costs and reasonable attorney's fees.




2

--------------------------------------------------------------------------------




10.
NOTICE. Any notices or other communications required or permitted under this
Agreement shall be sufficiently given if delivered personally, sent by
registered or certified mail, postage prepaid, or sent by Federal Express or
similar courier service to the other party at its address first set forth above
or at such other address as either party may specify by written notice to the
other party. Unless otherwise specified herein, such notices or other
communications shall be deemed received (a) on the date delivered, if delivered
personally; (b) three business days after being sent, if sent by registered or
certified mail; or (c) the next business day, if delivered by Federal Express or
similar courier service.



11.
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the Commonwealth of
Massachusetts.



12.
TITLES AND CAPTIONS. All section titles or captions contained in this Agreement
are for convenience only and shall not be deemed part of the context nor affect
the interpretation of this Agreement.



13.
ENTIRE AGREEMENT. This Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement.



14.
AGREEMENT BINDING. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.



15.
FURTHER ACTION. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.



16.
PARTIES IN INTEREST. Nothing herein shall be construed to be to the benefit of
any third party, nor is it intended that any provision shall be for the benefit
of any third party.




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Revolving Line of Credit
Agreement as of the day and year first set forth above.




LENDER:                        BORROWER:
                            
TECOGEN INC.




By: /s/ John N. Hatsopoulos______            By:    /s/ Bonnie J. Brown_______
Name:    John N. Hatsopoulos                Name: Bonnie J. Brown
Title:    Chief Financial Officer





4

--------------------------------------------------------------------------------




TECOGEN INC.
PROMISSORY NOTE


U.S. $_______________    _____________, 2013


FOR VALUE RECEIVED, Tecogen Inc., a corporation organized under the laws of
Delaware (“Borrower”), with offices located at 45 First Avenue, Waltham,
Massachusetts 02451, agrees to pay to John N. Hatsopoulos (“Lender”), residing
at 3 Woodcock Lane, Lincoln, Massachusetts 01773, or order, the principal sum of
______________ U.S. Dollars ($_____________), on the maturity date as defined in
the Revolving Line of Credit Agreement dated March 25, 2013, together with any
accrued interest and any other unpaid charges or fees hereunder. Prepayment of
principal, together with accrued interest, may be made at any time without
penalty. Interest hereon shall accrue from the date hereof at the Bank Prime
Rate as quoted from time to time in the Wall Street Journal plus one and one
half percent (1.5%) per annum. Accrued interest shall be due and payable
quarterly in arrears on the last day of each calendar quarter.


In the event that any amount of principal hereof, or (to the extent permitted by
applicable law) any interest hereon or any other amount payable hereunder is not
paid in full when due (whether as scheduled, on demand, by acceleration or
otherwise), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on such unpaid amount to
Lender, from the date such amount becomes due until the date such amount is paid
in full, payable on demand of Lender at a rate per annum equal at all times to
12% per annum (the “Default Rate”). Additionally, and without limiting the
foregoing, following the occurrence and during the continuance of any Event of
Default (as defined below), at the option of Lender, the interest rate shall be
the Default Rate. Such interest on overdue amounts shall be payable on demand.
All computations of interest shall be made on the basis of a year of 360 days
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable. Each
determination by Lender of any applicable rate of interest, and of any change
therein, in the absence of manifest error shall be conclusive and binding on the
parties hereto.


Payment shall be made in lawful tender of the United States unconditionally in
full without set-off, counterclaim or, to the extent permitted by applicable
law, other defense, all of which rights of Borrower are hereby expressly waived
by Borrower. All payments hereunder shall be made to Lender at Lender's address
set forth above (or to such other place as Lender shall designate in a written
notice to Borrower), and, unless Borrower has obtained Lender's written consent
to another form of payment, such payment shall be made by wire transfer of
immediately available funds by no later than 12:00 noon (Boston time) on the due
date of the payment, in accordance with Lender's payment instructions.


Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Boston, Massachusetts.


Borrower represents and warrants to Lender that:


(i)    Organization and Powers. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all requisite power and authority to own its assets and carry on its
business and to execute, deliver and perform its obligations under this Note.


(ii)    Authorization; No Conflict. The execution, delivery and performance by
Borrower of this Note have been duly authorized by all necessary corporate
action of Borrower and do not and will not (A) contravene the terms of the
organizational documents of Borrower; or (B) result in a breach of or constitute
a default under any material lease, instrument, contract or other agreement to
which Borrower is a party or by which it or its properties

5

--------------------------------------------------------------------------------




may be bound or affected; or (C) violate any provision of any law, rule,
regulation, order, judgment, decree or the like binding on or affecting
Borrower.
    
(iii)    Binding Obligations. This Note constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms.


(iv)    Consents. No authorization, consent, approval, license, exemption of, or
filing or registration with, any governmental authority or agency, or approval
or consent of any other person or entity is required for the due execution,
delivery or performance by Borrower of this Note.


Refer to Revolving line of Credit Agreement for events which shall constitute an
event of default.


If any Event of Default shall occur and be continuing, Lender may, by notice to
Borrower, declare the entire unpaid principal amount of this Note, all interest
accrued and unpaid hereon and all other amounts due hereunder to be forthwith
due and payable, whereupon the principal hereof, all such accrued interest and
all such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, provided that if an event described in
paragraph (c) above shall occur, the result which would otherwise occur only
upon giving of notice by Lender to Borrower as specified above shall occur
automatically, without the giving of any such notice.


Borrower agrees to pay on demand the costs and expenses of Lender, and fees and
disbursements of counsel, in connection with any Event of Default, the
enforcement or attempted enforcement of, and preservation of any rights or
interests under, this Note, and any out-of-court workout or other refinancing or
restructuring or any bankruptcy or insolvency case or proceeding.


No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of Lender in exercising any right under this Note shall
operate as a waiver of such right or any other right thereunder.


Any notices or other communications required or permitted under this Agreement
shall be sufficiently given if delivered personally, sent by registered or
certified mail, postage prepaid, or sent by Federal Express or similar courier
service to the other party at its address first set forth above or at such other
address as either party may specify by written notice to the other party. Unless
otherwise specified herein, such notices or other communications shall be deemed
received (a) on the date delivered, if delivered personally; (b) three business
days after being sent, if sent by registered or certified mail; or (c) the next
business day, if delivered by Federal Express or similar courier service.


This Note shall be binding on Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of Lender, any future holder of this
Note and their respective successors and assigns. Borrower may not assign or
transfer this Note or any of its obligations hereunder without Lender's prior
written consent.


This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.


Borrower hereby (a) submits to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts and the Federal courts of the United States
sitting in the District of Massachusetts (collectively, the “Massachusetts
Courts”), for the purpose of any action or proceeding arising out of or relating
to this Note, (b) irrevocably waives (to the extent permitted by applicable law)
any objection which it now or hereafter may have to the laying of venue of any
such action or proceeding brought in any of the Massachusetts Courts, and any
objection on the ground that any such action or proceeding in any Massachusetts
Court has been brought in an inconvenient forum, and (c) agrees that (to the
extent permitted by applicable law) a final judgment in any such action or
proceeding brought in a Massachusetts Court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
permitted by law.



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower signing below by its duly authorized legal
representative(s) has executed this Note as of the date first above mentioned.




TECOGEN INC.




By:    _____________________
Name: Bonnie J. Brown
Title:    Chief Financial Officer









7